United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-40715
                          Conference Calendar



ROBERT TAYLOR,

                                      Plaintiff-Appellant,

versus

UTMB GALVESTON TEXAS; ENI IKEDINOBI, DR.,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-00-CV-548
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Taylor, Texas prisoner # 781985, appeals the district

court’s dismissal of his pro se, in forma pauperis (“IFP”) 42

U.S.C. § 1983 complaint, which alleged a violation of his Eighth

Amendment rights in connection with the medical treatment he

received following a laceration to his wrist while working in the

prison laundry.    The district court dismissed the complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40715
                                 -2-

     The district court did not abuse its discretion in

dismissing the complaint.   Taylor’s allegations amounted to

claims for negligence or medical malpractice, which are not

cognizable under 42 U.S.C. § 1983.   See Estelle v. Gamble, 429
U.S. 97, 106 (1976); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir. 1991).   Accordingly, the judgment of the district court is

AFFIRMED.

     The district court’s dismissal as frivolous counts as one

strike for purposes of 28 U.S.C. § 1915(g).   See 28 U.S.C.

§ 1915(g); see Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Taylor is CAUTIONED that if he accumulates three

strikes he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.   See 28

U.S.C. § 1915(g).

     AFFIRMED, SANCTION WARNING ISSUED.